The facts of this case are these: On May 6, 1931, the town of Milford commenced to provide for the support of Francis and Ellis Tekin, minor children, who were paupers residing in Milford and in need of support, but not chargeable to that town. Milford continued such support until March 26, 1937, and expended during that period $3060 therefor. Francis Tekin was born in Bridgeport August 20, 1929, and Ellis was born in Milford October 14, 1930. Their father, Francis G. Tekin, was born on May 18, 1911, the son of Gabriel Tekin. Francis G. Tekin's mother subsequently died and his father, Gabriel, remarried. The settlement of Gabriel Tekin up to September 4, 1925, was in the city of Bridgeport. On about that date he removed to Greenwich and remained there continuously until 1931. During that time he maintained his family and himself without becoming chargeable to Greenwich and without having received aid from any other town. Francis G. Tekin, the father of the two pauper children in question, was married on August 14, 1929, while still a minor. During the time support was being furnished to his children he lived in various towns and cities, but did not reside in any one town a sufficient length of time to acquire a settlement of his own. He lived in his father's household in Bridgeport until the winter of 1924 when he was placed in the Connecticut Junior Republic in Litchfield, where he remained until some time in *Page 342 
December, 1925. When he returned to Bridgeport, he went to his father's former home and found that his father no longer lived there. He then went to the home of a married sister in Bridgeport where he learned the whereabouts of his father who had removed to Greenwich on September 4, 1925, where he had obtained employment. Around Christmas, Francis visited his father in Greenwich, and on the Sunday following his arrival left and went to Danbury, where he remained for most of the year 1926 working in various factories. He did not consult his father and his father did not know who his various employers were, where he was working, or what wages he was receiving and did not exercise or attempt to exercise any control whatever over the son's activities.
In the latter part of 1926, Francis G. Tekin went to Bridgeport where he remained until the summer of 1929. During this period he lived with his sister and worked for various employers. At no time after leaving the Junior Republic in Litchfield in December, 1925, did Francis live with his father, except for the few days around Christmas in that year, nor did he at any time receive any support from his father or contribute to the latter any part of his earnings. On August 14, 1929, while living and working in Milford he married Elsie Chrimes, a resident of Milford, and she is the mother of the children for whose support the present claim is made. At the request of the town authorities of Milford, Francis went to Greenwich and had his father sign a written consent to the marriage. Subsequent to the marriage in Milford, he and his wife lived in Greenwich with his father for about two months while he was working in Stamford. He then went to Bridgeport for a time and later lived and worked in Stamford until 1933, when he moved to Norwalk, where he has lived ever since, except in 1936 *Page 343 
and 1937 when he lived with a married sister in New York.
From these facts the trial court concluded that the children for whose support the town of Milford is claiming reimbursement have the settlement of their father, Francis G. Tekin; that his settlement on September 4, 1925, was the settlement of his father, Gabriel Tekin, in Bridgeport; that Francis G. Tekin became emancipated by his father as to all filial rights and duties in January, 1926, and continued to be a settled inhabitant of Bridgeport; that, in addition, the marriage of Francis on August 14, 1929, constituted an emancipation, on that date his settlement was in Bridgeport and the settlement of his father, Gabriel, was still there; that at no time after his emancipation did Francis acquire any settlement in Greenwich and his father did not obtain a settlement there until after the marriage of Francis.
One of the questions presented upon this appeal is whether the marriage of Francis G. Tekin, while still a minor, with his father's consent, effected an emancipation, and if so, whether, thereafter, he took by derivation the settlement subsequently acquired by his father in Greenwich, during the minority of the son. It is not necessary to determine whether the marriage of Francis G. Tekin alone worked an emancipation. The conclusion of the trial court, upon all the facts it has found, that he was emancipated in January, 1926, is one it could reasonably reach. Plainville v. Milford,119 Conn. 380, 384, 177 A. 138; Draus v. International Silver Co., 105 Conn. 415, 420, 135 A. 437; Johnson v. Terry, 34 Conn. 259, 263; Morse v. Welton,6 Conn. 547, 551. However, by the great weight of authority the marriage of an infant son, at least if it be with the consent of the parent, works an emancipation. Torrington v. Norwich, 21 Conn. 543, 549; *Page 344 
Atwood v. Holcomb, 39 Conn. 270, 273; Plainville v. Milford, supra; Commonwealth v. Graham,157 Mass. 73, 75, 31 N.E. 706; Peck, Domestic Relations (3d Ed.) 133; 20 R. C. L. 612. The reason is that: "The husband becomes the head of a new family. His new relations to his wife and children create obligations and duties which require him to be the master of himself, his time, his labor, earnings and conduct." Sherburne v. Hartland, 37 Vt. 528, 529; 1 Beale, Conflict of Laws, 214. When an infant son is emancipated through the renunciation by a parent of care and control, the child no longer acquires, by derivation, a pauper settlement of the parent. Plainville v. Milford, supra, 385, 389; Washington v. Warren,123 Conn. 268, 273, 193 A. 751; Torrington v. Norwich, supra. A fortiori, this would be so where emancipation resulted from the marriage of a child with the consent of the parent. Torrington v. Norwich, supra; Sherburne v. Hartland, supra.
The conclusion of the trial court that Francis G. Tekin did not acquire a settlement in the town of Greenwich was correct. From this it follows that his children, the two paupers for whose support compensation is sought in this action, did not acquire a settlement in Greenwich and the latter town is not liable for their support.
  There is no error.
In this opinion the other judges concurred.